Citation Nr: 0203111	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  01-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fractured right humerus, status post right 
shoulder endoprosthetic replacement, claimed to be due to VA 
medical treatment.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




REMAND

The veteran served on active duty from April 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 RO rating decision which denied 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
fractured right humerus, status post right shoulder 
endoprosthetic replacement, claimed to be due to VA medical 
treatment.

In the veteran's September 2001 substantive appeal (VA Form 
9), he requested a Board hearing at the RO (i.e., Travel 
Board hearing).  To accord the veteran due process, the RO 
should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2001).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claim for compensation under 38 U.S.C.A. 
§ 1151.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


